Citation Nr: 1809649	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-18 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1.  Entitlement to service connection for right ear hearing loss.

2.  Entitlement to service connection for left ear hearing loss.


REPRESENTATION

Appellant represented by:	Illinois Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Meyer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1982 to August 1986.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a June 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois. 

The Board notes that the Veteran requested a Board hearing via videoconference, which was subsequently scheduled for September 2017.  The Veteran was unable to attend the hearing because he was out of state, and has requested a new hearing.  The Board finds that good cause exists for the Veteran's failure to appear.  As discussed below in the Remand section, a new hearing should be scheduled for the Veteran's left ear hearing loss claim, if necessary, once further development is completed by the RO.  With respect to the Veteran's right ear hearing loss claim, the Board is granting service connection for this claim.  Therefore, given that this is a full grant of the benefits sought on appeal, a hearing on this issue is not necessary.

The issues of entitlement to service connection for left ear hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

It is at least as likely as not that the Veteran's right ear hearing loss is related to active service.


CONCLUSION OF LAW

The criteria for entitlement to service connection for right ear hearing loss have been met.  38 U.S.C. §§ 1110, 1131, 5103(a), 5103A (2012); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.309, 3.385 (2017).



REASONS AND BASES FOR FINDING AND CONCLUSION

Service Connection

The Veteran asserts that his right ear hearing loss is related to active service as a result of his exposure to industrial noise during service.   

Under the relevant laws and regulations, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131 (2012).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).  

In this case, based on the evidence of record, the Board determines that service connection is warranted for the Veteran's right ear hearing loss.  As an initial matter, the Board finds the Veteran's statements regarding his in-service acoustic trauma credible given that the nature of his service as an industrial mechanic which is consistent with a military occupation where significant noise exposure over a prolonged period of time is an issue.  Thus, the Board concedes exposure to hazardous noise for purposes of establishing an in-service event.

Moreover, there appears to the Board to be a perceptible tonal threshold shift in his right ear from the time the Veteran entered service to the time he left.  Here, in September 1984, the Veteran's military audiologist specifically noted a "significant threshold shift" in his right ear.  Moreover, a comparison of the tonal thresholds from the Veteran's May 1982 entrance examination and July 1986 separation examinations reflects a tonal threshold shift of approximately 10-20 dB in the right ear at all frequencies.  Next, audiological evaluations performed since active duty reflect findings which meet the requirements of 38 C.F.R. § 3.385 in his right ear.  

Therefore, given the presence of a threshold shift in service, the nature of the Veteran's acoustic trauma while in service, and the presence of current hearing loss for VA purposes, the Board finds that it is at least as likely as not that his right ear hearing loss is etiologically related to service.  

The Board notes that the negative medical evidence includes an April 2012 VA examination which indicates that the Veteran did not have a significant threshold shift in his right ear during service when comparing his audiological evaluations in September 1984 and at separation.  Nevertheless, the Board finds this rationale unpersuasive because the Veteran clearly had a significant 10-20 dB shift in all right ear frequencies when comparing the Veteran's May 1982 entrance and July 1986 separation audiological evaluations.  As such, the Board finds that the evidence is at least in relative equipoise.  

Therefore, the weight of the evidence supports service connection, or at the very least, the evidence is in equipoise.  As such, service connection for right ear hearing loss should be granted.

VA Duty to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2017).  In this case, to the extent it is being adjudicated, the Board is granting in full the benefit sought on appeal.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further considered.


ORDER

Service connection for right ear hearing loss is granted.


REMAND

The Board notes that new evidence, including treatment records from September 2016 which indicates the Veteran may have current left ear hearing loss, has been received since the most recent May 2014 statement of the case.  Therefore, as the Veteran did not waive initial RO consideration of this evidence, a remand is required in order for the RO to consider the evidence and for the issuance of an appropriate supplemental statement of the case (SSOC).  See 38 C.F.R. § 20.1304(c). 

Additionally, as previously discussed, the Board finds that good cause exists for the Veteran's failure to attend his Board hearing.  Therefore, the Board must remand the claim in order to provide him with a hearing before a member of the Board at the RO, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2017).

Accordingly, the case is REMANDED for the following action:

1.  Obtain any and all treatment records from the VA Medical Center in Springfield, Illinois since May 2016, and any other VA facility from which the Veteran has received treatment.

If the Veteran has received additional private treatment, he should be afforded an appropriate opportunity to submit them.

2.  The AOJ should undertake any additional action it deems necessary, to include a new VA examination as may be required, in order to properly adjudicate and determine if the Veteran is entitled to service connection for left ear hearing loss.  If the claim is not fully granted, a SSOC should be issued, and the claims file should be returned to the Board for further appellate consideration.

3.  If the claim is not fully granted, provide the Veteran with a hearing before a member of the Board at the RO, either in person or via videoconference, if he so chooses.  See 38 C.F.R. §§ 20.703, 20.704, 20.1304 (2017).

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
B.T. KNOPE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


